we

oo Fe NDR NH

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01720-GMN-VCF Document 10

TROUTMAN SANDERS LLP

Anna Jane I. Zarndt

Nevada Bar Number 10809
TROUTMAN SANDERS LLP

222 Central Park Avenue, Ste. 2000
Virginia Beach, VA 23462

Telephone: (757) 687-7753

Facsimile: (757) 687-7510

Email: annajane.zarndt@troutman.com

Attorney for FLAGSTAR BANK, FSB

UNITED STATES DISTRICT COURT

Filed 10/30/19 Page 1 of 5

  

DISTRICT OF NEVADA

MICHAEL J. STACK,

Plaintiff,

V.

EQUIFAX INFORMATION SERVICES,
LLC, FLAGSTAR BANK; LOANCARE

SERVICING CENTER; PHH
MORTGAGE SERVICE,

Defendants.

 

 

Case No. 2:19-cv-01720-GMN-VCF

STIPULATION AND ORDER TO
EXTEND TIME TO FILE
RESPONSIVE PLEADING TO
COMPLAINT

[FIRST REQUEST]

Plaintiff Michael J. Stack (“Plaintiff”), by and through his counsel, and

Defendant Flagstar Bank, FSB (“Flagstar”) (collectively the “Parties”), by and

through its counsel, agree and stipulate as follows:

IT IS HEREBY STIPULATED that Flagstar shall have up to and including

December 9, 2019 within which to file its response to Plaintiff's Complaint:

1. Flagstar was served on October 10, 2019.

 

 
oO Oo KN DBD AH & WH bP

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01720-GMN-VCF Document 10 Filed 10/30/19 Page 2 of 5

2. Flagstar’s responsive pleading would otherwise be due October 31,
2019.

3. The Parties are investigating the allegations and are engaged in early
settlement discussions.

4. The Parties expect to determine in the near future whether this action
can be resolved at this early stage.

5. This is the first stipulation for an extension of time to respond to the
Complaint, and this request is not being made for purposes of delay or any other
improper reason, but rather for the Parties to investigate the merits of the claim and
explore the potential for early settlement resolution, and to allow Flagstar to
formulate its responsive pleading.

STIPULATED and AGREED to this 30 day of October 2019.

 

 
oO eo ND HW BR DH PO eS

Bw NY N NY N NN NO He ee ew eRe oe oe ve OB OL
ot DH Fe Ye NHN FH SG GD we AX KDA BR DOD HP = S

Case 2:19-cv-01720-GMN-VCF Document 10 Filed 10/30/19 Page 3 of 5

/s/ Anna Jane I. Zarndt

Anna Jane I. Zarndt

Nevada Bar Number 10809
TROUTMAN SANDERS LLP

222 Central Park Avenue, Ste. 2000
Virginia Beach, VA 23462

Telephone: (757) 687-7753

Facsimile: (757) 687-7510

Email: annajane.zarndt@troutman.com

Attorney for Flagstar Bank, FSB

/s/ Shawn Miller

Shawn Miller, Esq.

David H. Krieger, Esq.

Haines & Krieger, LLC

8985 S. Eastern Avenue, Suite 350
Henderson, Nevada 89123

Phone: (702) 880-5554

FAX: (702) 385-5518
dkrieger@hainesandkrieger.com

Attorney for Plaintiff MICHAEL J.
STACK

 

 

 
Co Oo JN DH A PF WY WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01720-GMN-VCF Document 10 Filed 10/30/19 Page 4 of 5

ORDER

Based on the foregoing stipulation:
IT IS HEREBY ORDERED that Defendant Flagstar Bank, FSB shall have up
to and including December 9, 2019 within which to file its response to Plaintiff's

Complaint.
sf
DATED this => ‘— day of October, 2019.

IT IS SO ORDERED.

 

 

 

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 

 
40474851

eo S&S NSN DH A FF WO NO K&

NY N NHN N HN NY DW NY DRO wm mm a ea eg a
oN DN AW FF Ye Nn —§ SG O60 Oe HD DH DH BR WwW BY S&S CS

 

Case 2:19-cv-01720-GMN-VCF Document 10 Filed 10/30/19 Page 5 of 5

CERTIFICATE OF SERVICE

I hereby certify that on October 30, 2019, I served a true and correct copy of
this STIPULATION AND ORDER TO EXTEND TIME TO FILE
RESPONSIVE PLEADING TO COMPLAINT upon all counsel of record by
using the United States District Court, District of Nevada’s Case
Management/Electronic Case Filing System that will electronically mail notification
to all parties appearing in this case.

David H. Krieger, Esq.
Shawn Miller, Esq.
Haines & Krieger, LLC
8985 S. Eastern Avenue, Suite 350
Henderson, Nevada 89123

Phone: (702) 880-5554

FAX: (702) 385-5518
dkrieger@hainesandkrieger.com

Attorney for Plaintiff

/s/ Anna Jane I. Zarndt
Anna Jane I. Zarndt

 

 
